Appeals from an order of the Supreme Court, Onondaga County (John C. Cherundolo, J.), entered October 10, 2008. The order denied the motion of the New York State Department of Health and the cross motion of defendants Chag Anesthesia, PC., Scott Reizun, M.D., Adam Warniken, C.R.N.A., and Michael Tamul, M.D. seeking, inter alia, to vacate the order in appeal No. 1.
It is hereby ordered that said appeals are unanimously dismissed without costs as moot (see Hunold v Community Gen. Hosp. of Greater Syracuse, 61 AD3d 1331 [2009]). Present— Hurlbutt, J.P, Martoche, Smith, Centra and Peradotto, JJ.